Citation Nr: 0206741	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  01-01 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen service connection claims for low back disability, 
gout, and left leg disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from August 1951 to March 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision by the Department of 
Veterans Affairs (VA) Waco, Texas Regional Office (RO).  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2. Service connection for gout and a low back condition was 
denied in a rating action of November 1988.  By rating 
decision in December 1990, the RO determined that service 
connection for gout and degenerative joint disease of the 
lumbosacral spine was not warranted, on the basis that the 
evidence failed to show that either disability was incurred 
or aggravated by service; the veteran did not file an appeal 
of that determination with regard to the issue of service 
connection for disability of the lumbosacral spine.  

3. The veteran filed a notice of disagreement (NOD) with the 
December 1990 decision denying service connection for gout; 
in October 1992, the Board upheld the denial of service 
connection for gout.  

4. The veteran filed a claim in November 1992 to reopen his 
service connection claim for gout; the rating decision of 
November 1992 found that no new and material evidence had 
been submitted.  The veteran filed a timely appeal.  

5. The Board determination dated in April 1996 held that no 
new and material evidence had been submitted sufficient to 
reopen his service connection claim for gout.

6. Upon receipt of additional medical records, a September 
1996 rating decision determined that new and material 
evidence adequate to reopen the claim for gout had not been 
submitted.  The veteran was notified of this determination 
but did not perfect an appeal on this matter.

7. By rating decision dated in December 1998, the RO denied 
service connection for residuals of an injury to the left leg 
due to a lack of objective evidence of an injury in service 
that resulted in chronic disability of the left leg.  The 
veteran was notified by letter later that month of that 
denial.  He filed a notice of disagreement with that action 
and was given a statement of the case; no timely appeal was 
filed.

8. The evidence added to the record since the December 1990 
rating decision denying service connection for a low back 
disability is cumulative and repetitive and does not bear 
directly and substantially upon the subject matters of 
whether the veteran's low back disability is related to his 
period of service.

9. The evidence added to the record since the September 1996 
rating decision denying the submission of new and material 
evidence for service connection for gout of the left foot is 
cumulative and repetitive.

10. The evidence added to the record since the December 1998 
rating decision denying service connection for residuals of 
an injury to the left leg is repetitive.  


CONCLUSIONS OF LAW

1. The evidence received since the December 1990 rating 
decision that denied service connection for low back 
disability, which is final, is not new and material, and the 
claim for this benefit is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 
(2001).

2. The evidence received since the September 1996 rating 
decision that denied new and material evidence had been 
submitted for service connection for gout of the left foot, 
which is final, is not new and material and the claim for 
this benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (2001).  

3. The evidence received since the December 1998 rating 
decision that denied service connection for residuals of an 
injury to the left leg, which is final, is not new and 
material, and the claim for this benefit is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to the claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).  This new law 
specifies that the changes do not require VA to reopen a 
previously disallowed claim unless new and material evidence 
has been received.  VCAA (codified at 38 U.S.C. §5103A).  In 
any event, the Board notes that the RO requested on several 
occasions that the veteran furnish information pertinent to 
his service connection claims.  Further, pursuant to his 
requests, the veteran was scheduled for several hearings and 
either canceled or did not appear.  The Board notes that 
there is no indication that its present review of the claim 
will result in any prejudice to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

As an initial matter, the Board recognizes that the veteran's 
service medical records are missing and unavailable.  Efforts 
to locate such records were done on several occasions, 
including the RO's initial search in June 1988, at which time 
the veteran was notified that the lack of service records 
appeared to be fire-related and that clinical data could not 
be reconstructed.  The veteran was again informed in each of 
the rating actions of the missing records.  The RO also 
attempted to access the veteran's service records through the 
Office of the Surgeon General in a request in April 1993.  
These efforts were not successful and the veteran has been so 
informed.  See O'Hare v. Derwinski, 1 Vet. App. 365.  

Moreover, on review of the claims folder, the Board notes 
that the RO took additional steps through several requests 
for any outstanding medical records that might prove useful 
in supporting the veteran's claims; nonetheless, the veteran 
has not indicated the absence of any other relevant records 
and all pertinent records appear to be associated with the 
veteran's claims folder.
  
I. Factual Background

On VA Form 21-3101 dated in June 1988, National Personnel 
Records Center (NPRC) confirmed that the veteran's service 
records were destroyed in a fire and clinical records could 
not be reconstructed.  A copy of the veteran's DD Form 214 is 
of record, which indicates that the veteran was discharged by 
reason of medical disqualification that predated service and 
was not aggravated by service.  The nature and extent of the 
medical disqualification is not given.  

In a statement dated in June 1988, a private medical doctor 
noted disabilities for which the veteran had been treated, 
none of which relate to the veteran's current appeal.  In 
another statement dated in September 1988 by that same 
doctor, it is noted that the veteran was not seen for any 
back disability in 1983 or 1987, as the veteran had claimed.

In a recitation of the veteran's past medical history during 
VA examination in September 1988, the examiner noted no 
specific bone or joint problem during the veteran's period of 
service.  Noted are complaints of gout and chronic pain in 
the lower back.  On examination, the examiner noted a history 
of gout involving both great toes and a history of chronic 
low back pain for the prior three years with evidence of 
degenerative disc disease that also involved the neck.  

In VA medical certificate dated in December 1988, the veteran 
was treated for symptoms of numbness and swelling of the 
right arm and hand, weakness, and slurred speech.  Noted is 
probable phlebitis.  

VA outpatient records dated in January 1989 relate to 
treatment concerning a prior attack of acute gout.  In a 
radiographic report dated in January 1989, the radiologist 
noted degenerative joint disease of the C6-7 with numbness 
and swelling of the right forearm.  

In a private medical record dated in October 1990, the 
physician noted that the veteran was treated from April to 
May 1990 for hypertension, cerebrovascular accident, and a 
sore throat.  

In a personal hearing conducted in May 1991, the veteran 
testified that during squat jumps in service, he injured the 
lower left leg and was sent to the dispensary for treatment.  
See Transcript (T.) at 2.  He also testified that he was 
hospitalized and ultimately discharged for medical reasons 
after going before the Medical Board.  (T.) at 2, 3.  The 
veteran stated that he had no physical problems prior to 
service and that his left leg problems initiated in 1951 in 
service.  (T.) at 4.  The veteran stated that he filed a 
claim for service connection for both the right and left 
foot, but mainly had problems with the left foot.  (T.) at 5.  
He also indicated that his gout condition affects the ankle 
primarily.  (T.) at 6.  

Decisions related to the veteran's service connection claims 
for low back disability, gout, and residuals of injury to the 
left leg

The veteran's initial claim for compensation benefits was 
filed in March 1988.  At that time, he indicated that he had 
gout, which began in 1987, and problems with his low back, 
beginning in 1983.  In a rating decision dated in November 
1988, the RO denied service connection for the veteran's gout 
and low back disability.  It is not clear whether the veteran 
was notified of this determination.  The evidence at the time 
of the November 1988 included that during the veteran's VA 
examination in September 1988, he did not relate his medical 
problems to his service.  Further, there were no clinical 
data to substantiate that the veteran's gouty arthritis or 
low back disability were related to or aggravated by his 
service.  

In a rating decision dated in December 1990, the RO confirmed 
the prior denial for a lack of evidence to indicate that such 
disabilities were incurred in or aggravated by service.  
Since the veteran did not file a timely appeal with regard to 
the low back disability, that rating decision became final as 
to that issue.  

In January 1991, the veteran a notice of disagreement with 
the December 1990 determination, styled as a claim to reopen 
the issue of service connection for gout of the left foot.  
In a Board decision dated in October 1992, the Board reopened 
the veteran's service connection claim for gout of the left 
foot based on the veteran's personal testimony rendered 
during his hearing.  In that October 1992 decision, the Board 
denied the veteran's claim on the merits.  

In November 1992, the veteran claimed that there was new and 
material evidence to reopen his service connection claim for 
gout and the RO denied the same in its November 1992 rating 
decision.  The veteran perfected his appeal of that decision.  
In April 1996, the Board denied that new and material 
evidence had been submitted sufficient to reopen the 
veteran's service connection claim for gout.  

Thereafter, the veteran submitted additional medical records 
in support of his claim.  In a September 1996 rating 
decision, the RO confirmed the prior Board determination, 
denying that the veteran had submitted new and material 
evidence adequate to reopen his service connection claim for 
gout.  That decision was not appealed; thus, it became final.   

In July 1998, the veteran claimed entitlement to service 
connection for residuals of an injury to the left leg.  In a 
rating decision dated in December 1998, the RO denied the 
same due to no clinical evidence of an injury in service to 
the left leg that resulted in chronic disability.  Notice of 
that denial was provided to the veteran in December 1998.  He 
filed a notice of disagreement and was given a Statement of 
the case in June 2000 but did not file a substantive appeal 
with that determination.  That decision became final.  

Additional evidence submitted for the veteran's service 
connection claims for low back disability, gout, and left leg 
injury 

In support of his service connection claim for gout of the 
left foot, the veteran stated that he received a medical 
discharge from the Army and was informed at the base hospital 
that he had gout and a deformed left foot.  The veteran 
submitted a private doctor's statement dated in November 1992 
to the effect that the veteran could not work due to a 
cerebrovascular accident that affected his left leg as well 
as due to lumbar disc disease.  The veteran then provided 
private medical outpatient records extending from March to 
November 1992 that included his history of a cerebrovascular 
accident as well as other disabilities, none of which relate 
to the matters currently on appeal.  The veteran also 
submitted VA medical certificates dating from March to August 
1992 concerning medical problems unrelated to this claim.

A personal hearing was conducted in May 1993, at which time 
the veteran testified that he had been treated for problems 
with his left leg and foot since sometime in the mid-1950s.  
The veteran stated that the treating doctor had died and no 
records of that treatment existed.  (T.) at 3.  The veteran 
also testified that he had gout in both feet, initially in 
the right foot.  (T.) at 5.  

The veteran submitted a final summary of a VA hospitalization 
report related to a lumbar puncture in June 1989.  VA medical 
certificate records extending from May 1993 to February 1994 
are of record; these do not relate to service in any way.  
The veteran also provided VA outpatient records dated from 
March 1995 to May 1996.  Other than a history of gout and 
current treatment for gouty arthritis, those records are 
unrelated to the veteran's current claims.  

Also of record is a statement by VA examiner in March 2000 
that reveals ongoing treatment at Dallas VA Hospital for 
heart problems and gouty arthritis.  
In June 2000, the veteran again requested to reopen his 
service connection claims for gouty arthritis, low back 
disability, and left leg injury.  

A lay statement by C. Floyd was received into the record July 
2000 and revealed that the veteran was hospitalized in Fort 
Ord Hospital.  

II. Pertinent Law and Regulations

Pursuant to 38 U.S.C.A. § 7105(c) (West 1991), a final 
decision by the RO may not thereafter be reopened and 
allowed.  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once an RO 
decision becomes final under section 7105(c), absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  Under this standard, new evidence may be 
sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In 
Hodge, 155 F.3d at 1363, the Federal Circuit expressly 
rejecting the standard for determining whether new and 
material evidence had been submitting sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  

In the present appeal, the veteran was informed of the last 
and final disallowance of his service connection claims for 
low back disability in a rating action dated in December 
1990, for gout in a September 1996 rating decision, and for 
residuals of injury to the left leg in a rating action dated 
in December 1998.  Therefore, the Board must review, in light 
of the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
those determinations.

It is noted that regulations adopted by VA implementing the 
VCAA include changes to the standard for determining new and 
material evidence and provide for limited assistance to 
claimants seeking to reopen previously denied claims.  VA's 
authority to provide such additional assistance is provided 
by 38 U.S.C.A. § 5103A (g) (West Supp. 2001), which stated 
that nothing in section 5103A precludes VA from providing 
such other assistance as the Secretary considers appropriate.  
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  See Fed. Reg. at 
45,620.  In this case, the veteran's claims were filed prior 
to August 29, 2001 and as such, these changes are not 
applicable in the present case.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001). Disabilities diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disability was incurred in-service.  38 C.F.R. § 
3.303(d).  

In the case where there are no service records, the Board has 
an increased responsibility to ensure that the veteran is 
well informed as to the possibility of alternate sources to 
substantiate his service record.  Garlejo v. Derwinski, 2 
Vet. App. 619 (1992).

Further, in cases where service records are missing or 
destroyed, case law requires that the Board provide a 
thorough "explanation to the veteran on how service records 
are maintained, why the searches undertaken constitute a 
reasonably exhaustive search, and why further efforts would 
not be justified."  Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  The Board's duty to explain its findings and 
conclusion is heightened in those cases where service records 
are missing or destroyed.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).

III.	Analysis

The veteran in this case contends that he is entitled to 
service connection for his low back disability, gouty 
arthritis, and for residuals of injury to his left leg.  
Specifically, the veteran maintains that these disabilities 
relate to his period of service and/or were aggravated by his 
service, specifically during boot camp and through the 
rigorous activities he was forced to perform.  He claims that 
since the prior and final denials, he has submitted new and 
material evidence in support of his service connection 
claims.  

For the sake of clarity, each of the veteran's service 
connection claims is separated below.

Low Back Disability

Service connection for a low back disability was denied by 
rating actions in November 1988 and December 1990 on the 
basis that there was no evidence of a back disability related 
to service.  Since the RO's last and final denial of service 
connection for a low back disability in its December 1990 
rating decision, the veteran has submitted evidence which is 
new to the record, but not material in the sense that it does 
not relate to the issue of whether the veteran's back 
disability is linked to his period of service.  For example, 
as noted herein, the veteran submitted a private doctor's 
statement dated in November 1992 that attests to current 
lumbar disc disease, with nothing more that relates such 
disability to service.  Further, in July 2000, the veteran 
provided a hospital report related to a June 1989 lumbar 
procedure.  

While the additional records indicate that the veteran has 
been treated for his lower back disability over the course of 
time, such records do not provide evidence distinct and apart 
from that already considered in the December 1990 decision.  
Moreover, such records do not suggest any relationship 
between a post-service back disorder and the veteran's period 
of service.  Accordingly, since the evidence that was before 
the RO in 1990 suggested essentially the same facts as the 
new evidence, that is, that the veteran's current lower back 
problems did not originate in service, the Board determines 
that these medical data are merely cumulative of evidence 
previously considered.  Since this evidence is not "new and 
material" evidence within the meaning of 38 C.F.R. § 
3.156(a), it does not provide a basis for reopening the 
claim.  

Moreover, the veteran's personal assertions in the record to 
the effect that he had lower back disability prior to and 
during service are neither competent nor probative of the 
issue in question.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Moreover, the Board finds that such assertions are 
generally duplicative of the allegations presented during the 
veteran's initial claim.  Therefore, such evidence is not new 
and material.  38 C.F.R. § 3.156(a).

In summary, the Board finds that the evidence submitted since 
the RO's determination of December 1990, when viewed in 
conjunction with all the other evidence of record, is merely 
cumulative and redundant and has no significant effect upon 
the facts previously considered.  As such, it is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's of entitlement to 
service connection for low back disability.  38 U.S.C.A. § 
5108.

Gout

Service connection for gout was denied by rating actions of 
November 1988 and December 1990.  The denial of service 
connection was upheld by the Board in October 1992 on the 
basis that gout was first manifested many years after 
service.  The veteran additional evidence thereafter.  In an 
April 1996 decision, the Board found no new and material 
evidence to reopen the claim.  

Since the last and final disallowance by the RO in September 
1996, which served to confirm the April 1996 Board 
determination, the veteran has merely submitted medical 
records that indicate a history of gout or gouty arthritis, 
but none that substantiate disability coincident with his 
period of service.  Essentially, either the documents or 
information submitted are duplicative of that which was 
before the Board and the RO in 1996, or does not relate in 
any way to the veteran's service.  The clinical data 
submitted since the last and final decision do not address 
any relationship between the veteran's post-service gouty 
arthritis and his period of service.  That is, while such 
evidence is new to the record, it is not material to the 
matter at hand.  Medical records as noted above only provide 
evidence of current treatment or recitations of the veteran's 
past medical history; these data are cumulative and 
duplicative of evidence already considered at the time of the 
April 1996 Board and September 1996 RO determinations.  Thus, 
the evidence is not "new and material" evidence within the 
meaning of 38 C.F.R. § 3.156(a), and therefore does not 
provide a basis for reopening the veteran's service 
connection claim for gout of the left foot.  

Residuals of injury to the left leg

Service connection for a left leg disability was denied by 
rating decision of December 1998, based on a lack of evidence 
of any leg injury attributable to service.  Since the final 
denial of service connection for residuals of injury to the 
left leg in the December 1998 rating decision, the veteran 
has submitted a VA examiner's statement noted above that does 
not relate to any chronic left leg disability.  Otherwise, 
the record is silent for any new and material evidence to 
substantiate reopening the veteran's service connection claim 
for residuals of injury to the left leg.  Essentially, the 
veteran did not respond to requests for any pertinent medical 
evidence in support of his claim.  Thus, while the examiner's 
statement is new to the record, in the sense that it was not 
previously considered, the evidence presented is not "new and 
material" evidence within the meaning of 38 C.F.R. 
§ 3.156(a), and therefore does not provide a basis for 
reopening the veteran's service connection claim for 
residuals of injury to the left leg.  


ORDER

New and material evidence has not been submitted to reopen 
the veteran's service connection claims for low back 
disability, gout, and residuals of injury to the left leg.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

